Per Curiam.

A primary obligation to support a child rests upon the father. The services rendered by plaintiff were necessaries and defendant is obligated to pay a legal fee to plaintiff for the considerable work done by plaintiff in obtaining the support order in the Domestic Relations Court.
It was error to deny plaintiff’s application for summary judgment to the extent at least of ordering an assessment for the purpose of ascertaining the amount to be awarded plaintiff as a reasonable fee for his services.
The order denying plaintiff’s motion for summary judgment should be reversed, with $10 costs, and motion granted to the extent of directing an assessment for the purpose of ascertaining the amount to be awarded plaintiff as a reasonable fee. Defendant’s cross motion for summary judgment denied. No appeal lies from the order of reference, an intermediate order, and the appeal therefrom is dismissed.
Concur — -Hecht, J. P., Steuer and Tilzer, JJ.
Order reversed, etc.